DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 27, 2021 has been entered.
 
Response to Amendment
This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/910,973 filed on September 27, 2021.  Claims 1 to 20 are currently pending with the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1 to 4, 7, 8, 11, 13, 14, 16, and 18 to 20 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Publication No. 2012/0278395), and further in view of Ganong et al. (U.S. Publication No. 2015/0131872) hereinafter Ganong.
	As to claim 1:
	Garcia discloses:
	A method comprising, by one or more computing systems: 
accessing, by the one or more computing systems, a first image associated with an online social network, wherein the first image is associated with a first user and portrays at least a first person [Paragraph 0021 teaches accessing (receiving) an image associated with the user of the social networking system, including a still photographic picture; Paragraph 0025 teaches matching one or more faces in the image to one or more users in the set of social contacts, in other words, the image portrays at least a first person];  
generating, by the one or more computing systems, a first set of tag suggestions for the first person portrayed in the first image, each tag suggestion corresponding to a second user from a set of set of second users associated with the online social network [Paragraph 0003 teaches tagging one or more social contacts of a first user to a photo of the first user; Paragraph 0022 teaches tagging process may access a data store to retrieve a set of social contacts associated with the user; Paragraph 0029 teaches presenting user names of the top ranked social contacts with the image to the user, in other words, generating one or more tag suggestions corresponding to second users], wherein first set of tag suggestions are generated based at least in part on a proximity coefficient [Paragraph 0003 teaches tagging the social contacts to the photo of the user based on spatial and temporal proximity of the contacts to the first user; ;
receiving, by the one or more computing systems, a selection of one or more tag suggestions from the first set of tag suggestions generated for the first image [Paragraph 0029 teaches presenting user names of the top ranked social contacts with the image to the user, therefore, the one or more tag suggestions corresponding to second users, and in response to the user’s selection of a contact presented to the user, the photo tagging application may associate or tag the selected user to the image, and store the image in association with the contact tagged in the image].
Garcia does not appear to expressly disclose accessing, by the one or more computing systems, a second image, wherein the second image comprises location and time metadata similar to the first image; and  generating, by the one or more computing systems, a second set of tag suggestions for the second image based on the one or more tag suggestions selected for the first image and a similarity of the location and time metadata between the first and second images.
Ganong discloses: 
accessing, by the one or more computing systems, a second image, wherein the second image comprises location and time metadata similar to the first image [Paragraph 0049 teaches receiving a digital image with an unidentified person, and determining at least one digital image of at least one identified person shown in the digital image that satisfies a comparison threshold, in accordance with metadata comprising a date corresponding to date metadata associated ; and generating, by the one or more computing systems, a second set of tag suggestions for the second image based on the one or more tag suggestions selected for the first image and a similarity of the location and time metadata between the first and second images [Paragraph 0145 teaches enabling a user to confirm the identity of a face appearing in an image, therefore, stored tags have been previously selected or confirmed by the user; Paragraph 0049 teaches suggesting an identification of an unidentified person in a received digital image, by determining an image with an identified person, associated with metadata comprising a date corresponding to date metadata associated with the received digital image, and a location within a predetermined distance threshold of location metadata of the received image, and suggesting an identification of the unidentified person as the one identified person, therefore, generating a tag suggestion for the second image based on a tag suggestion selected for the first image, and similarity of location and time metadata of the first and second images; Paragraph 0288 teaches suggesting identifications to tag an unidentified person appearing in a received image, based on a tag previously suggested and confirmed for another image, and metadata including dates, coordinates, etc., therefore, one or more tag suggestions selected for the first image and metadata similarity; Paragraph 0293 teaches suggesting an identification of the unidentified person as the at least one identified person for the received image, based on similarity of date and location metadata associated with the first and second image].


As to claim 2:
Garcia discloses:
determining, for each of the set of second users, a facial-recognition score with respect to the first person portrayed in the first image [Paragraph 0025 teaches identifying one or more faces in the image by using face detection software; Paragraph 0026 teaches matching the face in the picture to one or more users of the set of social contacts, by applying a facial recognition or matching algorithm that returns a matching score, therefore, calculating a facial-recognition score], wherein the facial-recognition score is based at least in part on a facial-representation associated with each second user, wherein the facial-representation associated with each second user is compared with the first image [Paragraph 0026 teaches calculating a matching score for a match determined between a face in the picture and a person, by comparing e.g., a profile .

As to claim 3:
	Garcia discloses:
	determining an affinity coefficient for each second user, wherein the facial-recognition score is further based on the affinity coefficient determined for the first user with respect to each second user [Paragraph 0022 teaches determining a social proximity or degree of separation between a set of users and the first user, to retrieve a set of users that meet a specific degree of separation from the first user; hence, affinity coefficient;  Paragraph 0026 teaches determine a matching score based on a facial recognition algorithm, for the selected set of social contacts, therefore, where the set of contacts is selected based on the contacts that meet a specific affinity coefficient; Paragraph 0027 teaches determining a ranking score based on facial recognition scores, user-to-user affinity and degree of separation].

As to claim 4:
Garcia discloses:
generating the first set of tag suggestions for the first person portrayed in the first image is further based on the determined facial-recognition scores [Paragraph 0026 teaches after determining a match between the first face and a particular user of the set of social contacts, the user tagging process can rank the particular user higher based on the matching score (facial-recognition score)].



	Garcia discloses:
	one particular second user having the greatest proximity coefficient is suggested for tagging [Paragraph 0024 teaches ranking users of the set of social contacts based on a proximity ranking score; Paragraph 0028 teaches transmitting the user identifier corresponding to the one (or more) top ranked social contacts to the photo tagging application, in other words, since the ranking is based on the proximity ranking score, it will include the user or contact having the higher proximity score; Paragraph 0029 teaches presenting the top ranked social contacts to the first user as a suggestion for tagging, therefore, including the top ranked contact, having the highest proximity ranking score].

	As to claim 8:
	Garcia discloses:
	sending, by the one or more computing systems, to a client system of a third user, instructions for presenting the first set of tag suggestions, each tag suggestion being selectable by the third user to tag the first image with the second user corresponding to the tag suggestion [Paragraph 0028 teaches transmitting identifiers corresponding to the one or more top ranked social contacts of the set of social contacts to the photo tagging application; Paragraph 0029 teaches photo tagging application presenting to the first user information of the top ranked social contacts, for selection of the user, where, upon the first user selecting one or more top ranked contacts, the application may associate or tag the selected users to the image].
	
As to claim 11:
	Garcia discloses:
the first user and the third user are the same user [Paragraph 0029 teaches presenting the top ranked social contacts to the first user, therefore, the first user and the third user are the same user].

	As to claim 13:
	Garcia discloses:
	the first image is associated with a particular geographic location [Paragraph 0020 teaches the photo may contain metadata relating to the file size, resolution, time stamp, and location, e.g. GPS, coordinates].
	
As to claim 14:
Garcia as modified by Ganong discloses:
a particular second user is eliminated from the first set of tag suggestions if a location history of the particular second user does not correspond to a geographic location associated with the first image [Ganong - Paragraph 0292 teaches suggested match of a person can be discarded if it is determined that the person was not in the location associated with the image at the predetermined timeframe, hence, location history of the user does not match to the location associated with the image].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to eliminate a particular user of the first set of users from the tag suggestions if the location history of the particular user does not correspond to the location associated with the image as taught by Ganong [Paragraph 0025] because the inventions are directed to enabling the identification of information and persons in social networking content; by 

As to claim 16:
	Garcia discloses:
	the particular geographic location associated with the first image comprises a location metadata associated with the first image on the online social network [Paragraph 0020 teaches the photo may contain metadata relating to the file size, resolution, time stamp, and location, e.g. GPS, coordinates].

As to claim 18:
	Garcia discloses:
	determining a social affinity for each second user with respect to the first user, wherein generating the first set of tag suggestions is further based on the social affinity determined for each second user with respect to the first user [Paragraph 0022 teaches retrieving a set of users who are within a pre-determined social proximity to the first user, where the users that are within a configurable degree of separation from the first user can be retrieved, in other words, social proximity or affinity is being determined;  Paragraph 0027 teaches ranking score can be based on one or more of facial recognition scores, degree of separation from the user (social proximity), etc., in other words, since the tag suggestions are based on the ranking score, and the ranking score is based on the degree of separation, or social proximity, the tag suggestions will be based on the degree of separation or social proximity; Paragraph 0028 teaches transmitting one or more top ranked social contacts for tagging].


	Garcia discloses:
	One or more computer-readable non-transitory storage media embodying software that is operable when executed to:
access a first image associated with an online social network, wherein the first image is associated with a first user and portrays at least a first person [Paragraph 0021 teaches accessing (receiving) an image associated with the user of the social networking system, including a still photographic picture; Paragraph 0025 teaches matching one or more faces in the image to one or more users in the set of social contacts, in other words, the image portrays at least a first person];  
generate a first set of tag suggestions for the first person portrayed in the first image, each tag suggestion corresponding to a second user from a set of set of second users associated with the online social network [Paragraph 0003 teaches tagging one or more social contacts of a first user to a photo of the first user; Paragraph 0022 teaches tagging process may access a data store to retrieve a set of social contacts associated with the user; Paragraph 0029 teaches presenting user names of the top ranked social contacts with the image to the user, in other words, generating one or more tag suggestions corresponding to second users], wherein first set of tag suggestions are generated based at least in part on a proximity coefficient [Paragraph 0003 teaches tagging the social contacts to the photo of the user based on spatial and temporal proximity of the contacts to the first user; Paragraph 0024 teaches ranking the set of social contacts based on spatio-temporal proximity to the current location of the first user, by ranking the contacts who have location data that are within a specific distance from the first user, therefore, a geographical proximity of the first user and each second user, and assigning a proximity ranking score to each of the set of social contacts based spatio-temporal proximity to the first user’s location, in other words, a proximity coefficient or measure];
receive a selection of one or more tag suggestions from the first set of tag suggestions generated for the first image [Paragraph 0029 teaches presenting user names of the top ranked social contacts with the image to the user, therefore, the one or more tag suggestions corresponding to second users, and in response to the user’s selection of a contact presented to the user, the photo tagging application may associate or tag the selected user to the image, and store the image in association with the contact tagged in the image].
Garcia does not appear to expressly disclose accessing, by the one or more computing systems, a second image, wherein the second image comprises location and time metadata similar to the first image; and  generating, by the one or more computing systems, a second set of tag suggestions for the second image based on the one or more tag suggestions selected for the first image and a similarity of the location and time metadata between the first and second images.
Ganong discloses: 
access a second image, wherein the second image comprises location and time metadata similar to the first image [Paragraph 0049 teaches receiving a digital image with an unidentified person, and determining at least one digital image of at least one identified person shown in the digital image that satisfies a comparison threshold, in accordance with metadata comprising a date corresponding to date metadata associated with the received digital image, and a location within a predetermined distance threshold of location metadata associated with the received digital image; Paragraph 0293 teaches determining at least one digital image including an identified person, which is associated with metadata comprising both (i) a date corresponding to date metadata associated with the received digital image and (ii) a location within a predetermined distance threshold of location metadata associated with the received digital image, where the received digital image is the second image, and comprises location and time metadata similar to the first image]; and generate a second set of tag suggestions for the second image based on the one or more tag suggestions selected for the first image and a similarity of the location and time metadata between the first and second images [Paragraph 0145 teaches enabling a user to confirm the identity of a face appearing in an image, therefore, stored tags have been previously selected or confirmed by the user; Paragraph 0049 teaches suggesting an identification of an unidentified person in a received digital image, by determining an image with an identified person, associated with metadata comprising a date corresponding to date metadata associated with the received digital image, and a location within a predetermined distance threshold of location metadata of the received image, and suggesting an identification of the unidentified person as the one identified person, therefore, generating a tag suggestion for the second image based on a tag suggestion selected for the first image, and similarity of location and time metadata of the first and second images; Paragraph 0288 teaches suggesting identifications to tag an unidentified person appearing in a received image, based on a tag previously suggested and confirmed for another image, and metadata including dates, coordinates, etc., therefore, one or more tag suggestions selected for the first image and metadata similarity; Paragraph 0293 teaches suggesting an identification of the unidentified person as the at least one identified person for the received image, based on similarity of date and location metadata associated with the first and second image].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to access a second image, wherein the second image comprises location and time metadata similar to the first image, and generate a second set of tag suggestions for the second image based on the one or more tag suggestions selected for the first image and a similarity of the location and time metadata between the first and second images, as taught by Ganong [Paragraph 0049, 0293] because the inventions are directed to enabling the identification of information and persons in social networking content; by taking advantage of image related 

As to claim 20:
	Garcia discloses:
	A system comprising: one or more processors; and a memory coupled to the processors comprising instructions executable by the processors, the processors operable when executing the instructions to:
access a first image associated with an online social network, wherein the first image is associated with a first user and portrays at least a first person [Paragraph 0021 teaches accessing (receiving) an image associated with the user of the social networking system, including a still photographic picture; Paragraph 0025 teaches matching one or more faces in the image to one or more users in the set of social contacts, in other words, the image portrays at least a first person];  
generate a first set of tag suggestions for the first person portrayed in the first image, each tag suggestion corresponding to a second user from a set of set of second users associated with the online social network [Paragraph 0003 teaches tagging one or more social contacts of a first user to a photo of the first user; Paragraph 0022 teaches tagging process may access a data store to retrieve a set of social contacts associated with the user; Paragraph 0029 teaches presenting user names of the top ranked social contacts with the image to the user, in other words, generating one or more tag suggestions corresponding to second users], wherein first set of tag suggestions are generated based at least in part on a proximity coefficient [Paragraph 0003 teaches tagging the social contacts to the photo of the user based on spatial and temporal ;
receive a selection of one or more tag suggestions from the first set of tag suggestions generated for the first image [Paragraph 0029 teaches presenting user names of the top ranked social contacts with the image to the user, therefore, the one or more tag suggestions corresponding to second users, and in response to the user’s selection of a contact presented to the user, the photo tagging application may associate or tag the selected user to the image, and store the image in association with the contact tagged in the image].
Garcia does not appear to expressly disclose accessing, by the one or more computing systems, a second image, wherein the second image comprises location and time metadata similar to the first image; and  generating, by the one or more computing systems, a second set of tag suggestions for the second image based on the one or more tag suggestions selected for the first image and a similarity of the location and time metadata between the first and second images.
Ganong discloses: 
access a second image, wherein the second image comprises location and time metadata similar to the first image [Paragraph 0049 teaches receiving a digital image with an unidentified person, and determining at least one digital image of at least one identified person shown in the digital image that satisfies a comparison threshold, in accordance with metadata comprising a date corresponding to date metadata associated with the received digital image, and a location within a predetermined distance threshold of location metadata associated with the received ; and 
generate a second set of tag suggestions for the second image based on the one or more tag suggestions selected for the first image and a similarity of the location and time metadata between the first and second images [Paragraph 0145 teaches enabling a user to confirm the identity of a face appearing in an image, therefore, stored tags have been previously selected or confirmed by the user; Paragraph 0049 teaches suggesting an identification of an unidentified person in a received digital image, by determining an image with an identified person, associated with metadata comprising a date corresponding to date metadata associated with the received digital image, and a location within a predetermined distance threshold of location metadata of the received image, and suggesting an identification of the unidentified person as the one identified person, therefore, generating a tag suggestion for the second image based on a tag suggestion selected for the first image, and similarity of location and time metadata of the first and second images; Paragraph 0288 teaches suggesting identifications to tag an unidentified person appearing in a received image, based on a tag previously suggested and confirmed for another image, and metadata including dates, coordinates, etc., therefore, one or more tag suggestions selected for the first image and metadata similarity; Paragraph 0293 teaches suggesting an identification of the unidentified person as the at least one identified person for the received image, based on similarity of date and location metadata associated with the first and second image].
.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Publication No. 2012/0278395), in view of Ganong et al. (U.S. Publication No. 2015/0131872) hereinafter Ganong, in view of Chin et al. (U.S. Publication No. 2014/0012918) hereinafter Chin, and further in view of Fushimi et al. (U.S. Publication No. 2010/0268578) hereinafter Fushimi.
As to claim 5:
Garcia discloses:
wherein the proximity coefficient scales based on, for each location update of a first set of location updates, a distance between a geographic location of the first user and a geographic location of the second user over a first period of time [Paragraph 0023 teaches periodically reporting users locations to the system; Paragraph 0024 teaches spatio-temporal proximity ranking, representing the proximity coefficient, of one or more users of the set of users to .  
Garcia does not appear to expressly disclose an aggregate value based on the distance between a geographic location of the first user and a geographic location of the second user at a concurrent time over a period of time.
Chin discloses:
a value based on the distance between a geographic location of the first user and a geographic location of the second user at a concurrent time over a period of time [Paragraph 0067 teaches calculating the distance between the position of users A and B, at every T seconds, in other words, calculating the distance at multiple concurrent times over a period of time;  Paragraph 0068 teaches calculating the distance between the position of two users at different times, T1 and T2, to determine proximity activities between a period of time (between T1 and T2), where the distance is calculated between the location of user A and user B at a concurrent time, T1, T2, over a period of time, between T1 and T2]. 
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to incorporate a value based on the distance between a geographic concurrent time over a period of time as taught by Chin [Paragraphs 0067, 0068] because the inventions are directed to information analysis with location history of users over time periods, and Garcia’s proximity coefficient’s calculation could have been modified to use a concurrent time as taught by Chin, which would allow to calculate a value based on multiple concurrent times within a period, and they are analogous art; determining a proximity coefficient using location updates at a concurrent time, enables further and more detailed calculations of proximity activities, including the identification of mere pass by cases which should be discarded or removed from consideration, thereby enhancing the accuracy and relevancy of the coefficients (See Chin Paras [0069],[0071]).
Neither Garcia nor Chin appear to expressly disclose the coefficient scales based on an aggregate value of distance between the locations of a first and second user over a period of time.
Fushimi discloses:
the coefficient scales based on an aggregate value of distance between the locations of a first and second user over a period of time [Paragraph 0260 teaches staying coefficient, is determined with an aggregate value of distance and passing points; Paragraph 0193 teaches the percentage represents the aggregated value, i.e., total divided by 100; Paragraph 0257 teaches total of distances between two locations, which are summed to obtain a total value, therefore, calculating an aggregated value; Paragraph 0188 teaches zonal area corresponding to users, based on location over a period of time, in time units which are 0:00 through 1:00, 1:00 through 2:00, and so on; Paragraph 0181 teaches behaviors of a number of users’ conduct at a specified geographical position, at a specified time period can be prepared; Paragraph 0191 teaches behaviors of a number of users existing in the time period 14:00 through 15:00 in the zonal area 1A on the map on Sunday; Paragraph 0260 teaches the ability to aggregate values of distances within a predetermined period of time, therefore, calculating a total value of the distance between two locations over a period of time]. 
an aggregate value of distance between the locations of a first and second user over a period of time, as taught by Fushimi [Paragraphs 0181, 0191, 0193, 0257, 0260] because the inventions are directed to information analysis with location history of users over time periods, the inventions are analogous, and Garcia’s proximity measures calculation could have been modified to use a different type of data in the calculation, as, instead of using a single value of distance between two user’s locations in a period of time, use an aggregate value or multiple values of distances between the two users, as taught by Fushimi; determining proximity coefficient using an aggregate value of location updates, is more advantageous to use, since it will render a more relevant indication of a proximity coefficient, by performing the calculation taking into consideration multiple values of distances over the space of time, as opposed to a single value of distance over the space of time.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Publication No. 2012/0278395), in view of Ganong et al. (U.S. Publication No. 2015/0131872) hereinafter Ganong, and further in view of Chin et al. (U.S. Publication No. 2014/0012918) hereinafter Chin.
As to claim 6:
	Garcia discloses:
the proximity coefficient is a weighted combination of multiple subpart proximity coefficients [Paragraph 0026 teaches adjusting the proximity ranking scores for the particular users by multiplying the proximity ranking score by the correlation coefficient, therefore, generating a weighted score; Paragraph 0027 teaches normalization factors and factor weightings may be applied to adjust the relative influence of the various factors that can be taken into consideration when , each subpart proximity coefficient being calculated based on a distance between a geographic location of the first user and a geographic location of the second user [Paragraph 0024 teaches ranking the set of social contacts based on spatio-temporal proximity to the current location of the first user, by ranking the contacts who have location data that are within a specific distance from the first user within the period of time, therefore, a geographical proximity of the first user and each second user, and assigning a proximity ranking score to each of the set of social contacts based on spatio-temporal proximity to the first user’s location, in other words, a proximity coefficient or measure].
Garcia does not appear to expressly disclose multiple subpart proximity coefficients over a first period of time, each subpart proximity coefficient being calculated based on the distance between a geographic location of the first user and a geographic location of the second user and the total time that the first user and the second user were at their respective geographical locations.
Chin discloses:
multiple subpart proximity coefficients over a first period of time, each subpart proximity coefficient being calculated based on a distance between a geographic location of the first user and a geographic location of the second user and a total time that the first user and the second user were at their respective geographical locations [Paragraph 0067 teaches calculating the distance between the position of users A and B, at every T seconds;  Paragraph 0068 teaches calculating the distance between the position of two users at different times, T1 and T2, to determine proximity activities between a period of time (between T1 and T2), where the distance is calculated between the location of user A and user B at a concurrent time, distance at T1, and distance at T2, over a period of time, between T1 and T2, and proximity activities are defined based duration of two user’s proximity from one timeslot to another, in other words, the total time that the first user and second user were at their respective locations; Paragraphs 0069-0071 teach the proximity activity (which represents the proximity measure) is determined based on the duration of the proximity between two users, and can include pass-by, encounter, and meeting, in other words, multiple measures of proximity; Paragraph 0075 teaches processing the location information, and identifying the one or more encounters, the one or more encounter patterns, the one or more meetings, and/or physical events or combination thereof, therefore, multiple subpart proximity coefficients or measures over a period of time between two users].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to incorporate a multiple subpart proximity coefficients over a period of time, each subpart proximity coefficient being calculated based on the distance between a geographic location of the first user and a geographic location of the second user and a total time that the first user and the second user were at their respective geographical locations, as taught by Chin [Paragraphs 0067, 0068-0071, 0075] because the inventions are directed to information analysis with location history of users over time periods, and Garcia’s proximity coefficient’s calculation could have been modified to use different measures of proximity based on duration, as taught by Chin; determining proximity coefficient using different measures of proximity based on duration, enables further and more detailed calculations of proximity activities, patterns, and frequencies, including the identification of pass by cases which should be discarded or removed from consideration (See Chin Paras [0069],[0071],[0076]).

Claims 9, 10, 12, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (U.S. Publication No. 2012/0278395), in view of Ganong et al. (U.S. Publication No. .
As to claim 9:
Garcia discloses all the limitations as set forth in the rejections of claim 8 above, but does not appear to expressly disclose the first set of tag suggestions are presented to a user as a typeahead suggestion.
TSENG discloses:
the first set of tag suggestions are presented to a user as a typeahead suggestion [Paragraph 0025 teaches candidate pool of users can be selected in a type-ahead field of a user interface directed to tagging users].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to present the first set of tag suggestions to a user as a typeahead suggestion, as taught by TSENG [Paragraphs 0025] because the inventions are directed to enabling the identification of persons in pictures or other multimedia using facial recognition; by suggesting tags for the pictures with the identification of the users present in the pictures, as a typeahead suggestion, the user is more likely to tag the image, which makes easier the sharing of the items, future face recognition processes are improved, and details and additional information associated with the items are increased, improving future searches.

	As to claim 10:
The combination of Garcia and TSENG discloses:
the generation of the first set of tag suggestions are updated in response to a character string entered by the third user [TSENG – Paragraph 0025 teaches text in the type 

	As to claim 12:
The combination of Garcia and TSENG discloses:
the first user and the third user are different users [Paragraph 0025 teaches the auto-tagging results can be presented to other users that are viewing the image, where the other users can confirm that the auto-tagging results are accurate or inaccurate, in other words, the first user and the third user are different users].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to incorporate the first user and the third user are different users, as taught by TSENG [Paragraphs 0025] because the inventions are directed to enabling the identification of persons in pictures or other multimedia using facial recognition; by suggesting tags for the pictures and presenting the tags to other users that can confirm the tag suggestions, versatility and flexibility of the system is increased.

As to claim 15:
Garcia discloses:
the set of second users is ranked for generating the first set of tag suggestions based on a match between a location history of a particular second user and the particular geographic location [Paragraph 0024 teaches assigning a proximity ranking score to each of the set of social contacts based spatio-temporal proximity to the first user’s geographic location].

TSENG discloses:
ranking the set of users based on a match between a location history and the location associated with the first image [Paragraph 0023 teaches adjusting matching score associated with the potential match if the location data associated with the potential match is in close spatio-temporal proximity to the location data associated with the image file].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to rank the set of users based on a match between a location history and the location associated with the first image, as taught by TSENG [Paragraphs 0023] because the inventions are directed to enabling the identification of persons in pictures or other multimedia using facial recognition, and the ranking algorithm as taught by Garcia could have been modified to perform the ranking based on matching of the location data of the set of second users to the location data associated with the image instead of comparing to the location data associated with the first user; by comparing the location data associated with the set of second users with the location data associated with the image, the relevancy, and accuracy of identification of potential matches is increased.

As to claim 17:
Garcia discloses all the limitations as set forth in the rejections of claim 13 above, but does not appear to expressly disclose the particular geographic location associated with the first image comprises a location history of a user sharing the first image on the online social network, or a location history of a user tagged in the first image on the online social network.

the particular geographic location associated with the first image comprises a location history of a user sharing the first image on the online social network, or a location history of a user tagged in the first image on the online social network [Paragraph 0022 teaches if a user is already identified in an image file (user tagged in the image), the auto-tagging process can determine that the image file is associated with a specific location to which the user is associated with, for the same time stamp, in other words, the location associated with the image comprises a location history of a user tagged in the image].
It would have been obvious to one of ordinary skill in the art at a time before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Garcia, to incorporate as the location associated with the first image, a location history of a user tagged in the first image on the online social network, as taught by TSENG [Paragraphs 0022] because the inventions are directed to enabling the identification of persons in pictures or other multimedia using facial recognition; by having the ability of associating a location of a user tagged in the image, with the image location’s versatility of the system is increased, by being able to identify a location corresponding to the image, even in the case when the GPS service of the device that captured the photo was not available.

Response to Arguments
	The following is in response to Applicant’s arguments filed on September 27, 2021.  Applicant’s arguments have been carefully and respectfully considered, but are not persuasive.
	
	In regards to claim 1, Applicant argues that “the combination of Garcia, Chin, and Mallet fails to disclose each and every limitation as recited in amended claim 1”.

Ganong [Paragraph 0046] teaches a method of suggesting an identification of an unidentified person in a digital image, therefore, tag suggestions for images, where [Paragraph 0145] the method may enable a user to confirm the identity of a face appearing in an image, and therefore, storing tags that have been previously selected or confirmed by the user.  Ganong [Paragraph 0049] teaches receiving a digital image with an unidentified person, and determining at least one digital image of at least one identified person shown in the digital image that satisfies a comparison threshold, in accordance with metadata comprising a date corresponding to date metadata associated with the received digital image, and a location within a predetermined distance threshold of location metadata associated with the received digital image, and further [Paragraph 0293] teaches determining at least one digital image including an identified person, which is associated with metadata comprising both (i) a date corresponding to date metadata associated with the received digital image and (ii) a location within a predetermined distance threshold of location metadata associated with the received digital image, where the received digital image is the second image, and comprises location and time metadata similar to the first image.  Ganong [Paragraph 0049] teaches suggesting an identification of an unidentified person in a received digital image, by determining an image with an identified person, associated with metadata comprising a date corresponding to date metadata associated with the received digital image, and a location within a predetermined distance threshold of location metadata of the received image, and suggesting an identification of the unidentified person as the one identified person, therefore, generating a tag suggestion for the second image based on a tag suggestion selected for the first image, and similarity of location and time metadata of the first and second images; [Paragraph 0288] teaches suggesting identifications to tag an unidentified person appearing in a received image, based on a tag previously suggested and confirmed for another image, and metadata including dates, coordinates, etc., therefore, one or more tag suggestions selected for the first image and metadata similarity, and further [Paragraph 0293] teaches suggesting an identification of the unidentified person as the at least one identified person for the received image, based on similarity of date and location metadata associated with the first and second image.
Therefore, the combination of Garcia and Ganong discloses all the limitations as required by amended claim 1, including the newly incorporated limitations, “receiving, by the one or more computing systems, a selection of one or more tag suggestions from the first set of tag suggestions generated for the first image; accessing, by the one or more computing systems, a second image, wherein the second image comprises location and time metadata similar to the first image; and generating, by the one or more computing systems, a second set of tag suggestions for the second image based on the one or more tag suggestions selected for the first image and a similarity of the location and time metadata between the first and second images”.  It would have been obvious to combine the teachings of Garcia and Ganong, because the inventions are directed to enabling the identification of information and persons in social networking content including images, and by taking advantage of image related metadata including date taken, camera type, location coordinates, and event information, the accuracy of recognition results is enhanced beyond the pure mathematics of analyzing and comparing pixels contained in the image, while making it possible to reduce false positive data generated from face recognition algorithms (See Ganong Para [0284]).




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969.  The examiner can normally be reached on Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169